PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Baldwin et al.
Application No. 15/904,090
Filed: February 23, 2020
For: HARVESTING MACHINE WITH PROGRAMMABLE INPUTS FOR HEADER HEIGHT AND AUXILIARY FUNCTION CONTROL
:
:
:
:	DECISION ON PETITION
:
:
:







This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed January 19, 2021, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the non-final Office action mailed, May 21, 2020, which set a shortened statutory period for reply of three (3) months.  No extensions of time under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the date of the abandonment of this application by operation of law is August 22, 2020.  A Notice of Abandonment was mailed January 19, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an amendment, (2) the petition fee of $2100, and (3) a proper statement of unintentional delay. 

An extension of time under 37 CFR 1.136 must be filed prior to the expiration of the maximum extendable period for reply.  See In re Application of S., 8 USPQ2d 1630, 1631 (Comm’r Pats. 1988).  Since the $1480 extension of time fee submitted on January 19, 2021 was subsequent to the maximum extendable period for reply, this fee is unnecessary and will be credited back to petitioner’s deposit account. 

This application is being referred to Technology Center Art Unit 3671 for appropriate action in the normal course of business on the reply received January 19, 2021.

Telephone inquiries concerning this decision should be directed to Felicia Jenkins at (571) 272-0986.



/ANDREA M SMITH/Andrea SmithLead Paralegal Specialist, Office of Petitions